                Case 2:19-cv-00644-RAJ Document 212 Filed 03/10/21 Page 1 of 2



                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
6                                       AT SEATTLE
7
     LYNNE HOUSERMAN,
8                                                      CONSOLIDATED UNDER
                              Plaintiff,               NO. 2:19-CV-00644-RAJ
9         v.
10                                   NO. 2:19-CV-00336-RAJ
     COMTECH TELECOMMUNICATIONS      NO. 2:19-CV-00644-RAJ
11   CORPORATION, FRED KORNBERG, AND
     MICHAEL D. PORCELAIN
12
13                            Defendants.
                                                        ORDER
14
15
     TELECOMMUNICATION SYSTEMS, INC.,
16                  Plaintiff,
17
     v.
18
     LYNNE HOUSERMAN AND MOTOROLA
19
     SOLUTIONS, INC.,
20                    Defendants.
21
22             The Court held a hearing on March 9, 2021 to consider Comtech

23   Telecommunications Corporation’s motion for continuance of trial. Dkt. # 205. The

24   Court finds that good cause has been presented regarding Fred Kornberg’s current

25   medical condition and GRANTS the motion for continuance.

26             The Court further ORDERS as follows:

27             1. Trial is rescheduled to proceed via Zoom on May 10, 2021.
28   ORDER – 1
           Case 2:19-cv-00644-RAJ Document 212 Filed 03/10/21 Page 2 of 2




          2. The Parties must meet and confer to discuss and jointly submit a date for
1
          deposition by perpetuation of Mr. Kornberg to preserve testimony for future trial
2         use, if necessary.

3         3. The motion to seal as it relates to the four exhibits in Dkt. # 207 is GRANTED.
4         4. Comtech Telecommunications Corporation must submit additional medical
5         records for Mr. Kornberg, including visits for treatment and care sought by Mr.
          Kornberg over the last three months preceding the date of this Order.
6
          5. Leave to redact to portions of the hearing record that relate to disclosure of Mr.
7         Kornberg’s medical records or history is GRANTED.
8
9
          DATED this 10th day of March, 2021.
10
11
12
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
